Citation Nr: 0214855	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for a scar of the ring 
finger of the left hand.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his scar of the ring finger of the left hand.  He 
responded with a timely Notice of Disagreement, initiating 
this appeal.  

In correspondence of record, the veteran argues that service 
connected is warranted for his left hand as well as the ring 
finger of the left hand.  This issue, which is not 
inextricably intertwined with the issue before the Board, is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The duty to notify and the duty to assist have been 
substantially complied with.  

2.  The veteran's superficial scar of the ring finger of the 
left hand is tender and painful; functional impairment of the 
finger is not present.  


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent and no 
higher for the veteran's service-connected scar of the ring 
finger of the left hand have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ Part 4, including 4.7, 4.118, Diagnostic Codes 
7803-05 (2001); 67 Fed. Reg. 58448 (September 16, 2002), 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he 
injured the ring finger of his left hand on September 12, 
1955, when his finger was struck by a falling object.  A 1" 
diagonal laceration was evident across the ring finger, and 
x-rays revealed fractures of the proximal phalanx and distal 
metacarpal of the ring finger of the left hand.  No nerve, 
artery, or tendon involvement was noted.  The wound was 
cleaned and debrided, and his immediate course was 
satisfactory.  However, he began to demonstrate a "marked 
dissociation of motivation" regarding his finger, and became 
"quite uncooperative" with physical therapy.  A December 
1955 clinical notation indicates the veteran had a "definite 
psychological problem with [his] finger and relatively poor 
motivation and cooperation in treatment."  He was finally 
returned to duty in December 1955.  

In February 1989, the veteran sought private medical 
treatment from Ronald Gerson, M.D., for a left wrist injury 
sustained secondary to a fall that same month.  A sprain of 
the left wrist was diagnosed.  He reported continued pain 
throughout 1989.  A July 1989 treatment record from Eric D. 
Strauss, M.D., notes the veteran's reported left wrist pain, 
but is negative for any numbness of the hands and/or fingers.  
Dr. Strauss performed surgery on the veteran's left wrist in 
October 1989, and suggested a long-term persistent aching of 
the veteran's wrist might result, based on his traumatic 
arthritis of this joint.  

The veteran filed a claim in August 2000 for a compensable 
rating for his service-connected scar of the ring finger of 
the left hand.  In support of his claim, he submitted 
extensive private medical evidence indicating treatment for a 
number of orthopedic disabilities since the early 1970's.  
According to a July 2000 statement from Dr. Strauss, 
neurometric tests showed bilateral median nerve compression 
at the wrist and left sided ulnar neuropathy.  In terms of 
his left ring finger, this was most likely related to an old 
service injury.  The veteran also had localized neuromas 
around the sensory nerve to the finger.  An August 2000 
letter from J. Patrick Clancy, M.D., indicates that he 
treated the veteran for at least 30 years, including for pain 
and weakness of his left hand.  According to the doctor's 
letter, the veteran has reported a "traumatic amputation" 
of the distal phalanx of the left ring finger which was 
"evidently successfully re-attached."  In the doctor's 
professional opinion, the veteran's pain and numbness of the 
left ring finger were "wholly and completely related" to 
that injury.  

The veteran was afforded a VA examination in September 2000.  
He reported that the finger was "almost completely severed" 
in 1955.  Since that time, he experienced pain, weakness, and 
numbness of the left hand.  On physical evaluation, the left 
hand and finger had a normal appearance, with color, 
temperature, and moisture within normal limits.  A well-
healed 4 cm. scar was visible across the palmar aspect of the 
proximal phalanx of the left ring finger.  This scar was 
diffusely tender.  Extension of the ring finger was full; 
however, he lacked a few degrees of full flexion.  Moderate 
decreased sensation to touch and point was evident over the 
volar aspect of the left ring finger, and strength testing 
revealed some diffuse weakness.  X-rays of the left hand 
demonstrated a slight irregularity of the middle of the 
proximal phalanx, but the hand was otherwise without 
abnormality.  Overall, the examiner described the veteran's 
injury as "fully healed" and could find no connection 
between the veteran's reports of pain and his service-
connected left ring finger injury.  

In January 2001, the VA examiner reviewed the veteran's 
claims file and amended his September 2000 examination 
report.  The examiner noted first that the veteran's fracture 
of the 4th metacarpal was comminuted, but not displaced, and 
that there existed no tendon or nerve involvement; these 
facts indicated the finger was not severed, or only hanging 
by the skin, as the veteran claimed.  Subsequent to service, 
the veteran worked as a bricklayer and mason for many years 
performing heavy manual labor, until unrelated disability 
forced him to retire.  He did not report any problems of the 
left hand or wrist until 1989, when he injured his left wrist 
in a fall.  In the VA doctor's opinion, the veteran's initial 
injury in service was fully-healed, with the left hand bones 
in their anatomic positions, full range of motion of the 
finger joint, and without any neurological deficit.  
Additionally, none of his current problems of the left hand 
were felt to be the result of his in-service injury.  

In an April 2001 rating decision, the veteran's claim for a 
compensable rating for his service-connected ring finger 
injury was denied.  He responded with a Notice of 
Disagreement, initiating this appeal.  

In support of his claim, the veteran submitted written 
statements from two individuals who served with him in the 
military.  One individual stated that he did not witness the 
veteran's injury, but did see him later with his fingers in a 
bandage.  The second writer stated that the veteran's finger 
was "hanging by the skin" following his injury.  The 
veteran also submitted a newspaper article which contained a 
photograph of the veteran during his recovery.  Another 
undated photograph of the veteran was also submitted by him.  
The first photograph shows the veteran with only two fingers 
bandaged, and the second photo shows him with his finger 
immobilized in a brace, supported by a forearm cast.  In his 
accompanying written statement, he again described his finger 
as "completely cut off."  He also stated that he has no 
additional private medical evidence to submit.  

An August 2001 written statement from Dr. Strauss was 
received describing the veteran's ring finger injury.  He 
indicated that an examination of the finger revealed partial 
sensory loss in a radial and ulnar digital nerve 
distribution.  There was diminished motion at the 
interphalangeal joint of 15/105.  According to Dr. Strauss, 
the finger has sustained "permanent partial disability" due 
to the veteran's in-service injury.  Dr. Strauss did not 
indicate if the veteran's 1989 left wrist injury played any 
role in his current complaints.  In a September 2001 letter, 
Dr. Clancy stated that while a bone scan of the veteran's 
left hand was negative, an EMG study showed "abnormalities" 
in that area of the hand.  He noted that the veteran had an 
inability to grasp things with his left hand.

In January 2002, the RO continued the veteran's 
noncompensable rating, and forwarded the claim to the Board.  

Legal Analysis
I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2001 Statement 
of the Case, the Supplemental Statement of the Case, and the 
RO's June 2001 letter notifying him of the provisions of the 
VCAA, the veteran and his representative have been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported private 
treatment by several private doctors, and these records have 
been obtained by the RO.  In numerous statements to the VA, 
he has stated that all relevant private medical evidence has 
been submitted, and he has nothing more to offer the VA.  VA 
medical examination has also been afforded the veteran, and 
these records have also been obtained.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claims are ready to be considered on the 
merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the veteran is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).  

II. Compensable rating - Scar of the ring finger of the left 
hand

The veteran seeks a compensable rating for his service-
connected left ring finger injury.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 1991).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).  

In the present case, the medical evidence confirms that the 
veteran sustained a subsequent injury of his left hand and 
wrist in February 1989, unrelated to his service-connected 
left ring finger disability.  When assessing the degree of 
impairment resulting from a service connected disability, the 
"use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 
(2001).  To the extent possible, the Board will consider only 
that degree of disability resulting from the veteran's 
service-connected left ring finger injury.  

The veteran's grant of service connection for a scar of the 
left ring finger was originally awarded under Diagnostic Code 
7805 for scars.  Under this Code, the service-connected 
disability is rated based on limitation of the affected part.  
Scars may also be rated under Diagnostic Code 7803 (2001) 
which provides that scars which are superficial, poorly 
nourished, with repeated ulceration may be assigned a 10 
percent rating.  In addition, a 10 percent rating may be 
assigned for superficial scars which are tender and painful 
on objective examination.  38 C.F.R. § 4.119, Diagnostic Code 
7804 (2001).  

The Board notes that the rating criteria for the evaluation 
of skin disabilities, to include scars, were recently 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
599 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118).  
As the appellant's claim was pending when regulations were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Under the revised rating criteria, a 
superficial scar which is painful on examination will be 
awarded a 10 percent rating; otherwise, it will be rated 
based on the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7804, 7805 (2002).  In 
addition, superficial unstable scars may be assigned a 10 
percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar).  See Note (1) following Diagnostic Code 7803.  Under 
Diagnostic Code 7803, scars, other than the head, face, or 
neck that are superficial and do not cause limited motion but 
involve an area or areas of 144 square inches or greater may 
be assigned a 10 percent rating.  

In view of the decision in this case assigning a 10 percent 
rating for the scar, no prejudice to the veteran would result 
by consideration of this issue at this time.  In this regard, 
the rating for scars not on the head, face or neck are set at 
no higher than 10 percent unless there is functional loss.  
Additionally, the criteria for evaluation of functional 
disabilities of the hand and fingers remain unchanged.  
Finally, Board notes that the veteran has requested, within 
an April 2002 letter to the Board, prompt adjudication of his 
appeal.  Hence, the Board will go forward with the veteran's 
claim at this time.  

According to the veteran's contentions, he has pain and 
tenderness of the scar of his left ring finger.  Dr. Clancy, 
the veteran's private physician for many years, has confirmed 
that the veteran has complained of pain and tenderness of the 
left ring finger for many years.  Therefore, in light of 
38 C.F.R. §§ 4.3 and 4.7, a compensable rating of 10 percent 
is warranted under Diagnostic Code 7804 for the veteran's 
scar of the left ring finger.  

However, because functional impairment resulting from his 
service-connected disability of the left hand and/or ring 
finger has not been objectively demonstrated, a rating in 
excess of 10 percent is not warranted.  The veteran has 
reported several symptoms, including numbness, loss of 
strength, and loss of sensation which are allegedly the 
result of his in-service injury.  However, the veteran has 
also demonstrated a tendency to exaggerate or misrepresent 
his service-connected disability.  He has on several 
occasions claimed that his finger was "completely cut off" 
during service whereas the service medical records clearly 
indicate that his finger was attached to his hand when he was 
admitted to the military hospital for treatment.  While he 
has submitted recent statements from a fellow serviceman who 
described the veteran's finger as "hanging by the skin," 
the Board finds the contemporaneous medical record more 
reliable.  The service medical records also indicate that the 
veteran exhibited a "marked disassociation of motivation" 
regarding the rehabilitation of his injury, and had a 
"definite psychological problem" in that regard.  

In support of his claim, the veteran submitted the 
aforementioned records of Drs. Strauss and Clancy regarding 
functional impairment of the veteran's left hand.  However, 
it does not appear these doctors ever examined the veteran's 
original service treatment records, but instead relied on 
inaccurate recitations of medical history by the veteran.  
For example, in an August 2000 letter, Dr. Clancy indicated 
the veteran had a history of "traumatic amputation" of the 
ring finger, when in fact that is not shown in the medical 
record.  Likewise, Dr. Strauss does not appear to have taken 
into consideration the veteran's 1989 nonservice-connected 
left wrist injury which Dr. Strauss had himself treated.  A 
diagnosis or medical assessment based solely or in part on 
the veteran's self-reported, and inaccurate, medical history 
is of little probative weight.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  

In contrast, the veteran was afforded a September 2000 VA 
examination, at which time the left hand had a normal 
appearance, with color, temperature, and moisture within 
normal limits.  His scar was described as well-healed, and no 
functional impairment related to this disability was noted.  
Overall, the examiner described the veteran's injury as 
"fully healed" and could find no connection between the 
veteran's reports of pain and his service-connected left ring 
finger injury.  Because the veteran has no functional 
impairment of his left ring finger attributable to his 
service-connected disability, evaluation of this disability 
under other diagnostic criteria is not warranted.  

In conclusion, the preponderance of the evidence is against 
an increased rating in excess of 10 percent for a scar of the 
ring finger of the left hand.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
does not apply.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  



ORDER

A compensable rating of 10 percent for a scar of the ring 
finger of the left hand is granted, subject to the applicable 
criteria governing the payment of monetary awards.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

